|N THE UN|TED STATES D|STRICT COURT
FOFi THE SOUTHERN DlSTR|CT OF OHlO
WESTERN D|V|S|ON

NlCHOLAS ALSTON, et a/.,

Plaintiffs,
Case No. 3:18-cv-247
v.
JUDGE WALTER H. RICE
PH|L PLUl\/llVlER,
Defendant.

 

DEClS|ON AND ENTRY SUSTA|N|NG PLA|NT|FFS' UNOPPOSED
lVlOTlON lN LllVl|NE TO ADl\/|lT THE REPORT OF CGL COIV|PAN|ES
AS AN EXCEPT|ON TO THE HEARSAY RULE PURSUANT TO
FEDERAL RULE OF EV|DENCE 803(8)(A)(iii) (DOC. #40)

 

As discussed during the conference call held on November 26, 2018, the
Court SUSTA|NS Plaintiffs' lVlotion in Limine to Admit the Report of CGL
Cornpanies as an Exception to the Hearsay Rule Pursuant to Fed. R. Evid.
803(8)(A){iii), the public records exception. Doc. #40.

During the conference ca|l, counsel for Defendant stipulated to the
authenticity of this Report and indicated that she had no objections to Plaintiffs'
use of the Fleport at the Pre|iminary injunction Hearing. She did, however, reserve
the right to object With respect to its relevancy. |n addition, she noted that
Defendant did not stipulate to the authenticity or admissibility of the slides and

emai| messages related to the Report. This Was to be the subject of further

discussions between counsel and Will be revisited during the conference call

scheduled for 4:00 p.m. on November 29, 2018.

" \‘\@
Date: November 28, 2018 L l~~.' l

 

WALTER H. RlCE
UN|TED STATES D|STR|CT JUDGE

